Citation Nr: 0618495	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connection for schizophrenia, currently evaluated at 70 
percent.

2.  Entitlement to an effective date prior to May 10, 2002, 
for service connection for chronic schizophrenia, 
undifferentiated type, competent.

3.  Entitlement to an effective date prior to May 10, 2002, 
for total disability based on unemployability.


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from September 1970 until 
April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Service-connected schizophrenia is characterized by total 
occupational and social impairment, due to symptoms of a 
severity tantamount to grossly inappropriate behavior, 
intermittent inability to perform activities of daily living,  
gross impairment in thought processes or communication, an 
inability to interact with others, hallucinations, fear, 
anxiety, insomnia, disorientation, impaired thought, and 
impaired judgement.

2.  Denials of service connection for a mental disorder, 
dated in August 1972,  January 1973, January 1974, and July 
1985 were not appealed. 

3.  The veteran's application for service connection for 
schizophrenia as secondary to his service connected 
lumbosacral paravertebral myositis was received by the RO in 
May 10, 2002. 

4.  The veteran applied for a total disability rating based 
upon individual unemployability by application received in 
December 2002.





CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
schizophrenia are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9204 (2005). 

2.  The criteria for an effective date prior to May 10, 2002, 
for the grant of service connection for chronic 
schizophrenia, undifferentiated type, competent have not been 
met.  38 U.S.C.A. §  5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2005).

3.  The criteria for an effective date prior to May 10, 2002, 
for compensation based upon individual unemployability have 
not been met.  38 U.S.C.A. §  5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice that an effective date 
for the award of benefits will be assigned if a higher 
evaluation is awarded.  

While the veteran received a notification letter concerning 
the claim for service connection, the record reflects the 
veteran was not provided a separate notice letter concerning 
a claim for an increased initial evaluation.  Further, the 
Board notes the veteran has not received notice of the 
effective date or disability rating.  Although the RO did not 
advise the veteran of such information, because the claim for 
an increased rating is being granted and represents a 
complete grant of benefits, the absence of notice regarding 
the elements of an increased evaluation and how a disability 
rating is assigned is not prejudicial.  The issue of an 
effective date has already been appealed and is also 
addressed by this decision.  Therefore, the Board finds 
proceeding with the appeals presently does not inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  VA medical 
examinations were performed in October 1972, August 1975, 
September 1976, August 1979 and June 2002.  The service 
medical records, VA outpatient treatment records, private 
medical records and a lay statement are associated with the 
claims file.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  As such, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.


Increased Rating Evaluation

By application dated in May 2002, the veteran sought service 
connection for chronic schizophrenia.  The benefit was 
granted by rating decision dated in July 2002.  A rating 
evaluation of 70 percent was assigned under Diagnostic Code 
9204.  The veteran contends his service connected 
schizophrenia should be evaluated as 100 percent disabling.  
The veteran indicates he was previously granted a 100 percent 
rating for schizophrenia for non-service connected pension 
purposes.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's schizophrenia was evaluated under Diagnostic 
Code 9204 for schizophrenia, undifferentiated type.  
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including schizophrenia, provide for a 
70 percent evaluation when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A higher evaluation of 100 percent is warranted when there is 
total occupational and social impairment.  Symptoms which 
reflect total impairment include, but are not limited to, 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The most recent evidence at the time the claim was rated was 
a June 2002 VA examination that found the veteran had 
schizophrenia, undifferentiated type.  During this 
examination the veteran complained of insomnia, nightmares, 
dizzy spells and forgetfulness of his location.  The veteran 
reported he did not hear voices or see things with the 
medication.  The examiner noted the veteran was clean and 
adequately dressed.  The veteran was alert and then oriented 
to time place and events.  The mood was anxious and 
depressed.  An "oddness" of behavior was noted and the 
veteran's affect was blunted.  Attention, concentration and 
memory were described as fair.  The veteran's speech was 
clear and coherent. The veteran did not report suicidal or 
homicidal ideations.  

However, while the veteran's claim was received in May 2002, 
as noted, the Board is obligated to review the entirety of 
the record.  In this regard, apart from the date of receipt 
of his claim, discussed below, the record indicates a long-
standing psychiatric disorder of sufficient severity so as to 
warrant the application of the benefit-of-the-doubt doctrine, 
and grant a 100 percent rating for the appellate period.  38 
U.S.C.A § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).



The veteran was first diagnosed as having schizophrenia in 
May 1973.  Periodic treatment reports since that time 
demonstrate repeated bouts of anxiety; hyperirritability; 
hyper withdrawal; auditory hallucinations; concretism; 
circumstantially; apathy; insomnia; and difficulty 
controlling anger.  Also of record are numerous references to 
paranoid ideation; hearing voices and inappropriate behavior 
by the veteran when he was in public view, including burning 
his own clothing and furniture without cause.  Although the 
evidence indicates a periodic improvement in symptoms, its 
entirety indicates a severe mental disorder resulting in the 
veteran's total isolation in the community

The most recent evidence in the claims file is a field 
interview for VA competency purposes dated in January 2004.  
This interview revealed the veteran was clean and adequately 
dressed, but has the appearance of someone who had been ill.  
The veteran appeared nervous and anxious.  The veteran was 
oriented to time, place and events and responded to questions 
logically.  The interviewer indicated the veteran's capacity 
to work or be trained in a gainful occupation is very poor 
due to his mental condition.

However, while the latest examination report generally 
supports the assignment of a 70 percent rating, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

With due application of the benefit-of-the-doubt doctrine, 
the evidence is in approximate equipoise as to indicate the 
veteran's total occupational and social impairment, and a 100 
percent evaluation will therefore be granted.

  



Earlier Effective Date Claims

The veteran has contended the effective date for service 
connection for schizophrenia should be earlier than May 10, 
2002 because he had been rated as 100 percent disabled for 
schizophrenia for pension purposes dating from the 1970s.  
The veteran also argues that his applications for service 
connection in the 1970s entitle him to an earlier effective 
date.  The veteran has also contended the effective date of 
total disability due to individual unemployability should be 
earlier than May 10, 2002.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence does not support the veteran's contentions, and the 
appeals will be denied.   Although the veteran is correct 
that he submitted numerous applications of service connection 
for a mental disorder throughout the years, the governing law 
mandates that an effective date earlier than May 10, 2002 is 
not appropriately assigned.

Unlike the Board's evidentiary scrutiny in the disability 
rating claim, as discussed above, the critical evidence in a 
case involving a petition for an earlier effective date is 
that which bears upon (1) the date of receipt of the claims; 
(2) whether, should such claims have been denied, the 
claimant continued to seek review of VA's decision in 
accordance with the applicable law.  Under VA laws and 
regulations, a specific claim in the form prescribed by the 
VA must be filed in order for benefits to be paid or 
furnished to any individual. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  When a request is made by a person claiming or 
applying for, or expressing intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form. 38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a).  Furthermore, any communication or 
action, indicating intent to apply for one or more benefits 
from a claimant may be considered an informal claim. Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits. 38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by the VA will be 
accepted as informal claim for increased benefits or as an 
informal claim to reopen.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." 38 C.F.R. 
§ 3.400.

The record reflects the veteran had previously applied for 
service connection for a nervous condition in August 1972.  
This claim was denied by rating decision dated in January 
1973 and continued by a rating decision dated in January 
1974.  The veteran timely submitted a Notice of Disagreement 
in August 1974.  Although no Statement of the Case was 
issued, the issue of service connection for a nervous 
condition was reevaluated in July 1985 in a rating decision 
which confirmed the denial of service connection for a 
nervous condition.  The veteran did not appeal the July 1985 
decision and as such it is final.  38 C.F.R. § 20.1103.  A 
further application for service connection for post-traumatic 
stress disorder was denied by rating decision dated in March 
1996.  This was never appealed and is final.  38 C.F.R. 
§ 20.1103.  



Subsequently, the veteran filed a claim for service 
connection of schizophrenia secondary to his back condition.  
This claim was received by the RO on May 10, 2002.  The RO 
granted service connection for schizophrenia by a July 2002 
rating decision and assigned a 70 percent rating evaluation.   

The veteran is correct in his assertion that he had prior 
claims for a similar condition.  However, these claims have 
been decided and have become final and are no longer the 
appropriate point from which to determine the effective date 
of an award.  As discussed above, the effective date for a 
claim to reopen after final disallowance is the date of the 
claim to reopen or the date entitlement arose, whichever is 
later.  In this case, the date of the claim to reopen is May 
10, 2002, the date the RO received the veteran's request to 
evaluate service connection of his schizophrenia as secondary 
to the lower back.  

The veteran applied for a total disability evaluation based 
upon individual unemployability in December 2002.  The law 
provides that the effective date of an award of an increased 
rating (which, by definition, clearly encompasses a grant of 
a TDIU), will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400. An effective date for an increased evaluation 
may be assigned at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date. 38 C.F.R. § 3.400(o)(2).  As discussed above, the date 
of receipt of claim in this matter controls, and an effective 
date earlier than May 10, 2002  is not appropriately 
assigned.


ORDER

A 100 percent disability rating for schizophrenia is granted. 

An effective date prior to May 10, 2002 for service 
connection for chronic schizophrenia is denied.

An effective date prior to May 10, 2002 for a total 
disability evaluation due to individual unemployability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


